United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2801
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Lindon Roy Knutson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                              Submitted: July 18, 2013
                               Filed: August 7, 2013
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       After the district court1 denied his motion to dismiss the indictment, Lindon
Roy Knutson conditionally pled guilty to failure to register as a sex offender, in
violation of 18 U.S.C. § 2250(a), and 42 U.S.C. §§ 16911, 16913. In his motion to

      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
dismiss, Knutson challenged the constitutionality of the Sex Offender Registration
and Notification Act (SORNA) – specifically, 42 U.S.C. § 16913(d) – under the non-
delegation doctrine. Earlier, this court had remanded Knutson’s case to reconsider
his motion in light of the Supreme Court’s decision in Reynolds v. United States, 565
U.S. ___ , 132 S. Ct. 975 (2012). On remand, the district court again denied the
motion to dismiss. In this appeal, Knutson argues that the district court erred. To the
contrary, as decided in United States v. Kuehl, 706 F. 3d 917, 920 (8th Cir. 2013),
SORNA does not violate the non-delegation doctrine.

      The judgment is affirmed.
                     ______________________________




                                         -2-